                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 CARLOS ATANACIO-REYES ,                            )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
          vs.                                       )
                                                    )   2: 19-cv-00275
 LT. DICKEY, MS SKILLMAN, MARK                      )
 CAPOZZA, SCOTT RIDDLE, MR.                         )
                                                    )
 ERICKSON, LT. WOODS , LISA
                                                    )
 DURAND, MR. PERRY, LT. REBER,                      )
 CAPT. SALEY, LT. STANLEY, MR.                      )
 BYERS, TROOPER MR. DAVY,                           )
                                                    )
                                                    )
                 Defendants.                        )

                                   MEMORANDUM ORDER

         Plaintiff Carlos Atanacio-Reyes has filed a Motion for Discovery (ECF No. 54) in which

he seeks further documents and information. Specifically, he is requesting: (1) that three videos

previously produced be shown to him; (2) the production of certain video footage ; (3) the

production of certain security reports; (3) the production of a report with names and phone numbers

that was taken from Plaintiffs phone list; and (4) the production of all of his grievances.

         Defendants have responded to Plaintiffs Motion for Discovery (ECF No. 58). They assert

that pursuant to the Court' s November 21 , 2019 Order (ECF No. 44), they have already produced

all relevant documentation, including the reports, investigation, video and subsequent outcome of

the investigation. In addition, they previously produced all grievances and appeals in Plaintiffs

file.   Defendants note, however, that Plaintiff is also responsible for keeping a record of his

grievances and if any of the grievances was not produced, he should be in possession of them.
        With respect to Plaintiffs request to view the DVD produced by Defendants that includes

three videos, Defendants advise that Plaintiff must submit a request slip and then he will be

provided with a date and time to view the DVD.

       Finally, Defendants indicate that they object to producing security and transfer information

as well as telephone numbers because of confidentiality concerns. The Court concurs with one

caveat. Plaintiffs request for telephone numbers is unclear. In the Amended Complaint, Plaintiff

alleges that he informed Defendant Skillman that since she refused to take any action to protect

him, he was going to contact his family and a lawyer. (ECF No. 20            ~   28). On May 25, 2017,

Defendant Skillman informed Plaintiff that all of his means of communication by telephone and

mail to any of his family and friend have been taken away. (Id.    ~   29). Plaintiff also claims that, to

present day, he is still unable to communicate with certain friends and family members such as his

daughters (Id.   ~   30).

       When viewed in light of these allegations, it appears that Plaintiff may be asking for the

production of a report that indicates he is prohibited from contacting friends and family members.

To the extent that such a report exists and was not already produced, and further, that Defendants

do not object to its production based upon security or confidentiality concerns, Defendants should

produce it. If Defendants object to its production, they will be given an opportunity to make such

objection in a supplemental response.

       Alternatively, if Plaintiff is requesting the return of a list of telephone numbers that was in

his possession, and if Defendants are in possession of such a list, have not already produced it and

there are no security concerns related to it, they should produce it. On the other hand, if Plaintiff

is seeking the production of telephone numbers of prison officials, correctional employees or other

third parties that are in the custody and control of Defendants, or ifthere are prison security reasons



                                                  2
why it should not be produced, then Plaintiff has not made an adequate showing that this

confidential information is relevant or necessary.

        Therefore, this 11th day of February, 2020, it is ORDERED that Plaintiffs Motion for

Discovery is GRANTED only to the extent that: (1) it seeks a report that addresses restrictions on

Plaintiffs ability to contact family and friends by telephone and this report exists, has not already

been produced and its production does not represent a security issue; or (2) it seeks a list of

telephone numbers of Plaintiffs family and friends that was previously in the possession of

Plaintiff, is currently in Defendants' possession and its production does not represent a security

issue. No later than February 25, 2020, Defendants shall either produce any such document to

Plaintiff and file a notice reflecting that it has done so or file a supplemental response to the Motion

for Discovery which indicates that such documents do not exist and/or asserts objections to their

production.

        In all other respects, Plaintiffs Motion is DENIED.




                                                   3
